12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

|| CITY OF SACRAMENTO, et al.

 

 

JOHN L. BURRIS, Esq., SBN 69888
BEN NISENBAUM, Esq., SBN 250055

MELISSA C. NOLD, Esq., SBN

PATRICK M. BUELNA, Esq., SBN 317043

LAW OFFICES OF JOHN L. BURRIS F | i E

Airport Corporate Center

7677 Oakport Street, Suite 1120

Oakland, California 94621 JUL - 9 2019 .
Telephone: (510) 839-5200 Facsimile: (510) 839-3882 RK, U.S. DISTRICT COUR A
John.Burris@johnburrislaw.com EASTERN cistaict OF CALIFORNI

BNisenbaum@gmail.com w
Melissa.Nold@johnburrislaw.com
Patrick.Buelna@johnburrislaw.com

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

JOHN HERNANDEZ, et al. Case No. 2:17-cv-02311-JAM-DB
Plaintiffs AMENDED PETITION APPOINTING
GUARDIAN AD LITEM AND APPROVING
vs. SETTLEMENT AND ORDER

Courtroom 6, 14% Floor

Defendants.
Hon. John A. Mendez

Petitioner HERB THOMAS respectfully represents:

1. I am a California Licensed Professional Fiduciary and Registered Guardian. J own
and operate Herb Thomas and Associates, Fiduciary Services, which { founded in 2004. I have
extensive experience in financial planning, insurance and fiduciary responsibility. My Curricula
Vitae, attached as Exhibit A hereto, accurately summarizes my experience, education, and licensing. |
have worked extensively in assisting clients navigating the complexities of personal finance and

public benefits. I have extensive experience in particular working with plaintiffs whose recoveries in

Petition to Appoint Guardian Ad Litem and Approve Settlement.

 

 
7

18

19

20

21

22

23

24

25

26

27

28

 

 

eA

civil lawsuits may potentially impact public benefits they receive. To that end, pursuant to my
qualifications, I provide services as the trustee of special needs trusts on behalf of Plaintiffs like John
Hernandez, who receive public benefits. I also act as a Guardian Ad Litem pursuant to my
qualifications where a plaintiff is disabled and lacks competency to make their own legal decisions.
In some cases, I have been both the Guardian Ad Litem and the trustee of special needs trusts for the
same plaintiff.

2. I have also recommended Dale Law Firm (a firm that specialize in estates and trusts)
whose attorneys prepared a special needs trust titled the John Hernandez Special Needs Trust and is
attached as Exhibit C.

3. I became involved in this matter at the request of Plaintiff John Hernandez’s attorneys,
John Burris, Ben Nisenbaum, Melissa Nold and Patrick Buelna. I have become familiar with the
facts of Mr. Hernandez’s case, as well as his well-documented disability. I have also reviewed the
settlement offered in this action to Mr. Hernandez, the monetary component of which is a
$5,000,000.00 payment from the City of Sacramento. Should supplemental medical or psychiatric
care be necessary for Mr. Hernandez, I would act as trustee for a special needs trust for Mr.
Hernandez to provide for such supplemental care.

4, Mr. Hernandez alleges causes of action against the named defendants herein for
violations of his Fourth Amendment Rights under Federal and California law.

5. Plaintiffs’ causes of action arise out an incident which occurred on March 6, 2017, in
which Defendants officers beat, tased and asphyxiated Mr. Hernandez, resulting in serious injuries.

6. No previous petition for appointment of guardian ad litem has been filed in this matter]

7. I am willing to serve as Mr. Hernandez’s Guardian Ad Litem. I am fully competent to
understand and protect the rights of Mr. Hernandez and have no interest adverse to that of Hernandez.

8. I request that [ be appointed guardian ad litem for Mr. Hernandez, as denoted above,
to prosecute the above-described causes of action on behalf of Mr. Hernandez, as denoted above, and

for such other relief as the Court may deem just and proper.

Petition to Appoint Guardian Ad Litem and Approve Settlement.

 

 
20

2l

22

23

24

25

26

27

28

 

 

9. 1 am aware that John Hernandez, John Hernandez’s biological mother and caretaker,
as well as his separated wife, Jennifer Hernandez, approve of the proposed settlement and special
needs trust.

10. The proposed settlement of the case has a global settlement of $5,200,000.00 to be
paid by the City of Sacramento to satisfy Mr. Hernandez and his daughter, H.E.’s claims for injury
and all costs and attorneys’ fees, and other non-monetary provisions described above in paragraph 2.
The parties, H.E. and John Hernandez, have agreed to apportion $5,000,000 for John Hemandez’s
injuries and future medical costs, and $200,000 for H.E.’s loss of her familial relationship to her
father, John Hernandez The settlement shall be paid as follows:

a. Attorney fees for Mr. Hernandez shall be 45% of her total gross recovery, in
the amount of $2,250,000.00, pursuant to the contingency fee agreement in this case. In
addition, Plaintiff's counsel shall recover the litigation costs advanced in advancing Mr.
Hernandez’s case. The fees and costs include all attorney’s fees and costs incurred by
Plaintiff's instant counsel, the Law Offices of John L. Burris.

b. Plaintiffs’ counsel shall recover litigation costs advanced in prosecuting this
action as set forth: Total amount of litigation costs = $218,124.84

c. Furthermore, attorneys’ fees for preparation of the John Hernandez Special Needs
Trust be paid to the Dale Law Firm in the amount of $3,000.

d. After reduction of attorneys fees from the Law Offices of John Burris, Dale Law
Firm and the litigation costs, Mr. Hernandez’s net recovery is in the amount of $2,528,875.16.

e. From Mr. Hernandez’s net settlement, $1,250,000.00 shall be placed in a
structured settlement as set forth in confidential, sealed Exhibit B attached hereto, which will
be disbursed into a special needs trust for John Hernandez. The settlement shall be disbursed
into the special needs trust according to the terms of the structured settlement proposal #2,
subject to annuity rates at the time of purchase.

f. The remaining $1,278,875.16 of Mr. Hernandez’s recovery shall be placed directly
in the special needs trust, and all payments from the structured settlement shall be paid into

the special needs trust. The special needs trust shall be created for John Hernandez titled

Petition to Appoint Guardian Ad Litem and Approve Settlement.

 

 
25

26

27

28

 

 

“John Hernandez Special Needs Trust” (attached hereto as Exhibit C) and managed by
Guardian ad Litem Herb Thomas. There shall be a bond for the Trustee be set in the amount
of $1,450,000.

g. | will administer the special needs trust as Trustee. | will file accounts and reports
for Court approval in the manner and frequency required by the California Probate Code.

Venue for all future proceedings concerning the special needs trust be the Alameda County

Superior Court.

10. This petition was prepared by the Law Offices of John L. Burris, the lead counsel
representing plaintiff in this action. Benjamin Nisenbaum, Esq. of Law Offices of John L. Burris also
represents plaintiff and is in agreement with the terms of this Petition. John L. Burris, Esq. and
Benjamin Nisenbaum, Esq. hereby represent to the Court that they became involved in this case at the
request of plaintiff, and have not received, and do not expect to receive any compensation for their
services in connection with this action from any person other than the parties whom they represent in
this action. The Counsels of Record for Plaintiff have reviewed and recommend this settlement and
appointment as well.

11. Petitioner and his counsel have made a careful and diligent inquiry and investigation
to ascertain the facts relating to the subject incidents, the responsibility therefore, and the nature and
extent of injury to Mr. Hernandez, and fully understand that if the compromise herein proposed is
approved by the Court and is consummated, Mr. Hernandez will be forever barred and prevented
from seeking any further recovery of compensation as against all Defendants in this action, even if
her losses and injuries might in the future prove to be more serious than they are now thought to be.

12. Petitioner recommends this compromise settlement to the Court as being fair,

reasonable, and in the best interests of said incompetent plaintiff.

I declare under penalty of perjury that the foregoing is true and correct.

Dated: July 8, 2019 thsrNgz ae ae

Herb Thomas

Petition to Appoint Guardian Ad Litem and Approve Settlement.

 

 
19

20

21

22

23

24

25

26

27

28

 

 

 

Case 2:17-cv-02311-JAM-DB Document 75 Filed 07/09/19 Page 5 of 6

ORDER

Plaintiffs Petition to Appoint HERB THOMAS as the guardian ad litem of JOHN
HERNANDEZ, in the instant matter is hereby GRANTED.

The Court hereby approves the settlement according to the terms set forth in the instant
petition to approve the settlement of Plaintiff's claims including the following orders:

1. That Payors will issue checks in the total amount of $5,200,000.00 (Five Million Dollars,
Two Hundred Thousand and Zero Cents) to settle the claims of the Plaintiff John Hernandez and
H.E..

2. That Plaintiff John Hernandez will receive an apportionment of $5,000,000 of the total

settlement consistent with the parties’ agreement between themselves.

3. Attorneys’ fees for litigation ($2,250,000) and litigations costs ($218.124.84) be paid to the
Law Offices of John Burris in the total amount of $2,468, 124.84.

4, Attorneys’ fees for preparation of the John Hernandez Special Needs Trust be paid to the

Dale Law Firm in the amount of $3,000.

5. That of John Hernandez’s remaining net recovery of $2,528,875.16, there should be
$1,250,000 million placed in a structured settlement that should be disbursed into the John Hernandez

Special Needs Trust, a special needs trust, as set forth in Exhibit C.

6. That the Guardian Ad Litem Herb Thomas is directed to establish the John Hernandez

Special Needs Trust as set forth in Exhibit C.

7. That the remaining $1,278,875.16 of John Hernandez’s shall be placed in the John
Hernandez Special Needs Trust with Guardian Ad Litem Herb Thomas appointed as Trustee.

8. That Bond for the Trustee be set in the amount of $1,450,000

9. The Trustee file accounts and reports for Court approval in the manner and frequency

required by the California Probate Code

Petition to Appoint Guardian Ad Litem and Approve Settlement.

 

 
10

12

43

14

15

16

17

18

19

20

2i

22

23

24

25

26

27

28

 

 

 

Case 2:17-cv-02311-JAM-DB Document 75 Filed 07/09/19 Page 6 of 6

10. Venue for all future proceedings concerning the special needs trust be the Alameda

County Superior Court.

IT IS SO ORDERED.

oun sul 4, £019 L) Yok,

on. John A. Men
UNITED STATE DISTRICT “UDGE

Petition to Appoint Guardian Ad Litem and Approve Settlement.

 
 

Case 2:17-cv-02311-JAM-DB Document 75-1 Filed 07/09/19 Page 1 of 3

EXHIBIT A

 
 

 

Case 2:17-cv-02311-JAM-DB Document 75-1 Filed 07/09/19 Page 2 of 3

Professional Vitae
Herb Thomas, CLPF #86
875-A Island Drive, #387, Alameda, CA 94502-6768
(510) 749-8358 herb@herbthomas.com, www.herbthomas.com

Before starting Herb Thomas and Associates, Fiduciary Services, I served as the developer
and coordinator of the Kaiser Permanente (KP), East Bay Community Benefits Advocacy
program. The goal of this program was to find innovative methods to subsidize KP’s
members’ health care costs through the complex webs of public and employee benefits (e.g.,
Medi-Cal, COBRA, HIPPA, etc.). Through this position, I also functioned as the key benefits
liaison/educator between KP - and Federal, State, County, and private agencies on public
insurance /benefits issues. Due to the success of the program, which saved Kaiser Permanente
hundreds of thousands of dollars per year, I directed other Northern Kaiser Permanente service
areas in implementing a copy of his program in their service areas.

Through my work for Kaiser Permanente, I realized the need for understanding the
financial position of clients so I returned to the classroom to earn certificates in financial
planning, insurance, and fiduciary responsibility. As a private fiduciary with an expert
knowledge of public benefits, I started Herb Thomas and Associates Fiduciary Services
in 2004. Since its inception I have served numerous attorneys, private clients, and
financial planners as an entity who understands the interaction of personal finances and
public benefits.

Additionally, previously to my work in public benefits I served seven years as taxpayer
delinquency investigator with the Internal Revenue Service. In this position I located
taxpayers who had not filed federal income tax returns and assisted them with becoming
compliant with federal regulations.

 

Education —
e Certificate in Professional Fiduciary Management for Conservators, California State
University, Fullerton, Spring 2003.

e Certificate in Professional Fiduciary Management for Trustees, California State
University, Fullerton, Spring 2003.

e Bachelors of Science, Health Sciences, San Francisco State University, Spring 1999.

e Recipient: Woodrow Wilson Program in Public Policy and International Affairs
Fellowship, Princeton University, Summer 1996.

 
 

Case 2:17-cv-02311-JAM-DB Document 75-1 Filed 07/09/19 Page 3 of 3

 

e Fiduciary training in investment strategies (e.g., asset allocation, diversity, retirement
funds, real estate, and business investments, etc.).

e Expert knowledge of public and private benefits/entitlement programs (e.g., Medi-
Cal, Social Security, State Disability, Medicare, HIPPA, etc.).

e Ability to analyze and present medical, financial, and historical information that
builds, supports, or defends clients’ disability claims.

e Excellent interpersonal, negotiation, and communication skills.

e Persuasive public speaker and trainer. Insightful and process oriented facilitator.

 

Licenses and Certific

e California Licensed Professional Fiduciary, #86
e Registered Guardian

 

berships

American Society on Aging

Financial Planning Association

Professional Fiduciary Association of California

National Guardianship Foundation

National Organization of Social Security Claimants’ Representatives

Community Service

e San Francisco Suicide Prevention
e East Bay Self Sufficiency Program
e Board Member of Legal Assistance for Seniors

EMPLOYMENT HISTORY

Benefits Coordinator Kaiser Permanente, East Bay Customer Service Area
1999- 2005

Tax Examiner Internal Revenue Service 1988 - 1995

 
 

Case 2:17-cv-02311-JAM-DB Document 75-2 Filed 07/09/19 Page 1of8

EXHIBIT A

 
Case 2:17-cv-02311-JAM-DB Document 75-2 Filed 07/09/19 Page 2 of 8
Robert W. Johnson & Associates

FORENSIC ECONOMISTS

 

May 29, 2019

Mr. Ben Nisenbaum

Law Offices of John L. Burris
Airport Corporate Centre

7677 Oakport Street, Suite 1120
Oakland, CA 94621

Re: John Hernandez Structured Settlement Proposals

Dear Mr. Nisenbaum:

| would like to congratulate you and Mr. Burris on settling the John Hernandez matter.

Pursuant to your request, please find attached the preliminary structured settlement
Proposals for Mr. Hernandez.

The Proposals consist of the following payouts:

e Lifetime monthly payments with a 30-year guarantee
e Lifetime monthly payments with a 30-year guarantee and 3% COLA

| am using Metropolitan Life (A.M. Best rating of A+/XV) for these Proposals. The

Proposals uses a purchase date of August 1, 2019 and a premium cost of $1,250,000. |
am also including the tax equivalent yield assuming a 28% tax bracket.

Please see Proposals below:

 

Guaranteed Expected
Payout Payout
Proposal |: Life & 30 Years
$4,461.98 payable monthly for life, guaranteed
for 30 years beginning 9/1/2019, with the last
guaranteed payment on 8/1/2049. $1,606,313 $2,360,387
Totals $1,606,313 $2,360,387

intemal Rate of Return: 3.32%
Tax Equivalent Yield: 4.61%

 

4984 E] Camino Real * Suite 210 ¢ Los Altos, CA 94022 ¢ 800 / 541-7435 © 650 / 494-2413 « Fax 650 / 494-2454
Website: www.rwja.com

 
 

Case 2:17-cv-02311-JAM-DB Document 75-2 Filed 07/09/19 Page 3 of 8

Re: John Hernandez Structured Settlement Proposals

Page 2 of 3
Guaranteed Expected
Payout Payout

Proposal Il: Life & 30 Years & 3% COLA

$2,548.06 payable monthly for life, guaranteed

for 30 years beginning 9/1/2019, increasing at

a rate of 3.0% compounded annually, with the last

guaranteed payment on 8/1/2049. $1,454,700 $2,732,163

Totals $1,454,700 $2,732,163

Internal Rate of Retum: 3.28%
Tax Equivalent Yield: 4.56%

A structured settlement provides a unique opportunity to receive an award and any
interest earned tax-free. They also can provide the following benefits:

Unlimited payment options

Lifetime payments

Guaranteed payment option

Avoids dissipation

No ongoing management fees

Judgment proof

Insurance carriers with financial strength ratings of A+ or better
Insurance carriers with 50 to 150 years of investment experience

Please note that these are preliminary proposals to hopefully give you an idea for
budgeting purposes. Once you have an idea on the direction you would like to take, | will
perform a full market survey using Mr. Hernandez’s rated ages. This allows the carriers
to compete for your business and hopefully can enhance your payouts.

Structured settlements are subject to changes in financial markets. This analysis shows
the cost of your settlement on 5/29/2019. Structured settlement quotes are often good
for 5 to 10 days, even though they cannot be guaranteed until they are locked in. Please
feel free to contact me with any questions or if you would like to see additional proposals.

Thank you.

 
 

Case 2:17-cv-02311-JAM-DB Document 75-2 Filed 07/09/19 Page 4 of 8

Re: John Hernandez Structured Settlement Proposals

Page 3 of 3
Sincerely,
KE Lewd
Vie

Horacio Lieverino
CA Insurance License No. 0C04363

 
 

Case 2:17-cv-02311-JAM-DB Document 75-2 Filed 07/09/19 Page 5 of 8

 

_ MetLife

Settlement Planners, Inc.

4984 El Camino Real, Suite 210
Los Altos, California 94022
(650)494-2413

Settlement Proposal for: John Hernandez (Life & 30)

 

Owner State : Delaware (0.00% tax)
Rate Series: RB190401

Rates Effective: 04/01/2019

Case Type: Assigned

Quote Date: 05/29/2019
Purchase Date: 08/01/2019
Expiration Date: 06/05/2019

 

For : John Hernandez

Male, Date of Birth: 02/10/1983, Age: 36|

 

 

 

 

 

 

 

Guaranteed Expected
Benefit Description Benefit Benefit Cost
Life with Certain Period Annuity - $4,461.98 for life, payable
monthly, guaranteed for 30 year(s), beginning on.09/01/2019,
with the last guaranteed payment on 08/01/2049. $1,606,312.80 $2,360,387.42  $1,249,250.00
Subtotal For: John Hernandez. ........0........cccccccssstsereseteerersene $1,606,312.80 $2,360,387.42 $1,249,250.00
SUMMARY INFORMATION
Guaranteed Expected
Benefit Benefit Cost IRR
ANNUITY COST... cccccssssceseesceccessecetencserssceoresenesecrecsesnsseresaees $1,249,250.00
ASSIgnMent Fee ......cccssecssseeterestserssesetsees bees $750.00
TOTAL ANNUITY COST W/ FEES $1,606,313 $2,360,387 $1,250,000.00 3.32%
Case IRR 3.32%

 

 

 

The life expectancy used for this quote assumes an average life expectancy for all persons of the age illustrated. The life expectancy is based on

standard actuarial assumptions.

Quote ID: John Hernandez (Life & 30) May 29, 2019
Prepared by: Horacio Lleverino Page | of 1

Settlement Planners, Inc.
MetLife Version v10.00/r10.00

 
Case 2:17-cv-02311-JAM-DB

MetLife

 

Settlement Proposal for:

Document 75-2 Filed 07/09/19 Page 6 of 8

Settlement Planners, Inc.

4984 El Camino Real, Suite 210
Los Altos, California 94022
(650)494-2413

John Hernandez (Life & 30 & 3%)

 

Owner State : Delaware (0.00% tax)
Rate Series: RB190401

Rates Effective: 04/01/2019

Case Type: Assigned

Quote Date: 05/29/2019
Purchase Date: 08/01/2019
Expiration Date: 06/05/2019

 

For : John Hernandez

Male, Date of Birth: 02/10/1983, Age: 36

 

 

 

Guaranteed Expected
Benefit Description Benefit Benefit Cost
Life with Certain Period Annuity - $2,548.06 for life, payable
monthly, guaranteed for 30 year(s), beginning on 09/01/2019,
increasing at a rate of 3.00% compounded annually, with the last
guaranteed payment on 08/01/2049. $1,454,700.00 $2,732,163.12 $1,249,250.00
Subtotal For: Jolin HermandeZ. .................:ccccssesssssessseseseeens $1,454,700.00 $2,732,163.12 $1,249,250.00
SUMMARY INFORMATION
Guaranteed Expected
Benefit Benefit Cost IRR
ANNUITY COST... ceceescnesseesseteeseessenesssseseserstessesssneseases $1,249,250.00
ASSIQMMENE FOE oo. seecssctcereessencnssseresssescsssssevassessesesatenessees $750.00
TOTAL ANNUITY COST W/ FEES ....0..00..cecceeecereteneteees $1,454,700 $2,732,163 $1,250,000.00 3.28%
Case IRR 3.28%

 

 

 

 

 

The life expectancy used for this quote assumes an average life expectancy for all persons of the age illustrated. The life expectancy is based on

standard actuarial assumptions.

This quote is pre-approved by MetLife even though the normal guidelines are not satisfied.

 

Quote ID: John Hernandez (Life & 30 & 3%)
Prepared by: Horacio Lleverino

May 29, 2019
Page | of 1

Settlement Planners, Inc.
MetLife Version v10,00/r10.00

 

 
 

 

Case 2,17-cv-02311-JAM-DB Document 75-2 Filed 07/09/19 Page 7 of 8
MetLife Settlement Planners, Inc.

 

4984 El Camino Real, Suite 210
Los Altos, California 94022
(650)494-2413

Annual Summary of Benefits for:
John Hernandez

 

 

 

 

 

Owner State : Delaware (0.00% tax) Quote Date: 05/29/2019
Rate Series: RB190401 Purchase Date: 08/01/2019
Rates Effective: 04/01/2019 Expiration Date: 06/05/2019
Case Type: Assigned
Period Period Age @ Guaranteed Benefit Paid Total Benefit Cumulative
Beginning End Beg. Yr. Benefit If Alive For Period Benefit
09/01/2019 08/3 1/2020 37 $30,576.72 $0.00 $30,576.72 $30,576.72
09/01/2020 08/31/2021 38 31,494.00 0.00 31,494.00 62,070.72
09/01/2021 08/31/2022 39 32,438.88 0.00 32,438.88 94,509.60
09/01/2022 08/3 1/2023 40 33,411.96 0.00 33,411.96 127,921.56
09/01/2023 08/31/2024 41 34,414.32 0.00 34,414.32 162,335.88
09/01/2024 08/3 1/2025 42 35,446.80 0.00 35,446.80 197,782.68
09/01/2025 08/3 1/2026 43 36,510.24 0.00 36,510.24 234,292.92
09/01/2026 08/31/2027 44 37,605.48 0.00 37,605.48 271,898.40
09/01/2027 08/3 1/2028 45 38,733.72 0.00 38,733.72 310,632.12
09/01/2028 08/3 1/2029 46 39,895.68 0.00 39,895.68 350,527.80
09/01/2029 08/3 1/2030 47 41,092.56 0.00 41,092.56 391,620.36
09/01/2030 08/31/2031 48 42,325.32 0.00 42,325.32 433,945.68
09/01/2031 08/31/2032 49 43,595.04 0.00 43,595.04 477,540.72
09/01/2032 08/3 1/2033 50 44,902.92 0.00 44,902.92 522,443.64
09/01/2033 08/31/2034 51 46,250.04 0.00 46,250.04 568,693.68
09/01/2034 08/3 1/2035 52 47,637.48 0.00 47,637.48 616,331.16
09/01/2035 08/31/2036 53 49,066.68 0.00 49,066.68 665,397.84
09/01/2036 08/31/2037 54 50,538.60 0.00 50,538.60 715,936.44
09/01/2037 08/31/2038 55 52,054.80 0.00 52,054.80 767,991.24
09/01/2038 08/31/2039 56 53,616.48 0.00 53,616.48 821,607.72
09/01/2039 08/3 1/2040 57 55,224.96 0.00 55,224.96 876,832.68
09/01/2040 08/31/2041 58 56,881.68 0.00 56,881.68 933,714.36
09/01/2041 08/31/2042 59 58,588.20 0.00 58,588.20 992,302.56
09/01/2042 08/31/2043 60 60,345.84 0,00 60,345.84 1,052,648.40
09/01/2043 08/31/2044 61 62,156.16 0.00 62,156.16 1,114,804.56
09/01/2044 08/31/2045 62 64,020.84 0.00 64,020.84 1,178,825.40
09/01/2045 08/31/2046 63 65,941.44 0.00 65,941.44 1,244,766.84
09/01/2046 08/3 1/2047 64 67,919.76 0.00 67,919.76 1,312,686.60
09/01/2047 08/3 1/2048 65 69,957.36 0.00 69,957.36 1,382,643.96
09/01/2048 08/3 1/2049 66 72,056.04 0.00 72,056.04 1,454,700.00
Proposal Il

The life expectancy used for this quote assumes an average life expectancy for all persons of the age illustrated. The life expectancy is based on
standard actuarial assumptions.

Quote ID: John Hernandez (Life & 30 & 3%) May 29, 2019 Settlement Planners, Inc.
Prepared by: Horacio Lleverino Page | of 2 MetLife Version v10.00/r10.00

 

 
 

Case 2:17-cv-02311-JAM-DB Document 75-2 Filed 07/09/19 Page 8 of 8

MetLife Settlement Planners, Inc.

4984 El Camino Real, Suite 210
Los Altos, California 94022
(650)494-2413

Annual Summary of Benefits for:
John Hernandez

 

 

 

 

 

 

Owner State : Delaware (0.00% tax) Quote Date: 05/29/2019
Rate Series: RB190401 Purchase Date: 08/01/2019
Rates Effective: 04/01/2019 Expiration Date: 06/05/2019
Case Type: Assigned
Period Period Age @ Guaranteed Benefit Paid Total Benefit Cumulative
Beginning End Beg. Yr. Benefit If Alive For Period Benefit
09/01/2049 08/31/2050 67 0.00 74,217.72 74,217.72 1,528,917.72
09/01/2050 08/31/2051 68 0.00 76,444.20 76,444.20 1,605,361.92
09/01/2051 08/3 1/2052 69 0.00 78,737.64 78,737.64 1,684,099.56
09/01/2052 08/3 1/2053 70 0.00 81,099.72 81,099.72 1,765,199.28
09/01/2053 08/3 1/2054 71 0.00 83,532.72 83,532.72 1,848,732.00
09/01/2054 08/31/2055 72 0.00 86,038.68 86,038.68 1,934,770.68
09/01/2055 08/3 1/2056 73 0.00 88,619.88 88,619.88 2,023,390.56
09/01/2056 08/31/2057 74 0.00 91,278.48 91,278.48 2,114,669.04
09/01/2057 08/3 1/2058 75 0.00 94,016.76 94,016.76 2,208,685.80
09/01/2058 08/31/2059 76 0.00 96,837.24 96,837.24 2,305,523.04
09/01/2059 08/3 1/2060 77 0.00 99,742.44 99,742.44 2,405,265.48
09/01/2060 08/31/2061 78 0.00 102,734.64 102,734.64 2,508,000. 12
09/01/2061 08/31/2062 79 0.00 105,816.72 105,816.72 2,613,816.84
09/01/2062 08/3 1/2063 80 0.00 108,991.20 108,991.20 2,722,808.04
09/01/2063 08/3 1/2064 81 0.00 9,355.08 9,355.08 2,732,163.12
Subtotals: $1,454,700.00 $1,277,463.12 $2,732,163.12

The life expectancy used for this quote assumes an average life expectancy for ail persons of the age illustrated. The life expectancy is based on
standard actuarial assumptions.

Quote ID: John Hernandez (Life & 30 & 3%) May 29, 2019 Settlement Planners, Inc.
Prepared by: Horacio Lleverino Page 2 of 2 MetLife Version v10.00/r10.00

 

 
Case 2:17-cv-02311-JAM-DB Document 75-3 Filed 07/09/19 Page 1 of 16

EXHIBIT C

 

 
Case 2:17-cv-02311-JAM-DB Document 75-3 Filed 07/09/19 Page 2 of 16

JOHN HERNANDEZ SPECIAL NEEDS TRUST

, 2019

LAW OFFICES
THE DALE LAW FIRM, P.C.

127 ASPEN DRIVE, SUITE 100
PACHECO, CALIFORNIA 94553
(925) 826-5585

 
 

Case 2:17-cv-02311-JAM-DB Document 75-3 Filed 07/09/19 Page 3 of 16

John Hernandez Special Needs Trust
Table of Contents

Article One

Section 1.01
Section 1.02
Section 1.03
Section 1.04

Article Two

Section 2.01
Section 2.02
Section 2.03

Section 2.04
Section 2.05
Section 2.06

Article Three

Section 3.01
Section 3.02
Section 3.03
Section 3.04
Section 3.05
Section 3.06

Article Four

Section 4.01
Section 4.02
Section 4.03
Section 4.04

Article Five

Section 5.01
Section 5.02
Section 5.03
Section 5.04
Section 5.05

Establishing the John Hernandez Special

Needs Trust

Identifying the Trust 0.0... cscssesessesseseesessesseecscreessrsseseesesees
An Irrevocable Trust ........ccccececsscessceccseessssescesssssecsessseeeansesceves

Transfers to th

e John Hernandez Special Needs Trust..............

Statement of Trustmaker’s Intent... ccc ccccecceccccccceseesecseseceees

Distributions During John’s Lifetime.............ccccceee

Distributions of Income and Principal 00... eee esseeeeseeeeeees
Maximize Benefits ...........:c:csscscsssseseceecnsessecesceseseeesseeenernsesaeens
Duty to Supplement and Not Supplant Government

Benefits ......csceccesecscesesssesersecescesesseesssoecesssesessonssessonscsesenessess

No Court Invasion of Income or Principal... es eeesseeeeeeeee

Discretionary Distributions ...........sccsecsssesscessseesseeessssssnseesseees
Administrative Expenses ..........c:cccsccsscsscssstssesecseeeececenenteneseneees

Early Termination ProviSions ..........cccccseseesenenensenees

Definition of Early Termination ........ 0. cece sseeeessseeeessesssees
Early Termination if Eligibility Terminates ...........:ccccssseerees
Early Termination if Insufficient Assets...........cccsssesseeeeeesees

Disposition of

Trust Assets Upon Early Termination................

Allowable Administrative Expenses Paid from the Trust..........
Savings Clause ........ ce ccceseessseesesscneessessesssssesssssssesssssseeereneseeees

Administrati
Needs Trust

on of the John Hernandez Special
Upon John’s Death ........cccccccercereerensensenees

Allowable Administrative Expenses............ccscscessssesesseesserenes
Reimbursement to State... iccccccscssccsssserecssssscsssseeesrenseneens
Payment of Expenses and Taxes.......ccccscsssssessssesssseesceseseesens
Distribution of Remaining Trust Property .........ccccccsesseeeeneees

Powers and

Duties of Trustee ..........0c..cccceccsesssensenceeenes

Investment POWeS ...........ccccccsssccsssseccccesvecceesessceensrsesscnssesseesesers

Power to Seek

Assistance and Retain AdVISOPs...........:0cccccceeees

Power to Retain Services Provided by Professionals ...............
Duty to Account and Report ......cccceeccsesceesssssereeneeeeeseeeneeees
Duty to Make Records Available... eeccsesseeeseesseeeneeseesees

 
 

Case 2:17-cv-02311-JAM-DB Document 75-3 Filed 07/09/19 Page 4 of 16

Article Six

Section 6.01
Section 6.02
Section 6.03
Section 6.04
Section 6.05

Article Seven

Section 7.01
Section 7.02
Section 7.03
Section 7.04
Section 7.05

Trustee ProviSiOns .........ccccccssceeessteesessnneeesesceeensesonse 9
Appointment and Replacement of Trustees... ee eeeeeeeeeees 9
Resignation of Trustees... csc escesecsseseeseseessesseseessessessssesees 9
Trustee and Attorney Compensation ...........csssscesecsseeseeseesneones 9
BON ......eeecesceseesseeeseececcesseesnesesdcesscesseeesseseeeseaeecsasessesensenssoeneee 10
Hold Harmless ........ cc ccsccscssccscssececeseessceesccnssesecenseeeensenseneeaes 10
Miscellaneous Provisions. .........csccsssseeereresseeeeeeeees 10
Spend thrift Provision ..........:csecsscssecesseeessessneesseessseeeeesseeseasens 10
Common Disaster Provision .........:cccccssscesseseceeseeeeeeneeaseseeenees 10
Miscellaneous Definitions... cccecceceseseeseeneeneeeeeneseaseesesseenes 10
Paragraph Headings and Pronoums .............seescssssssseseeneseeeeeees 11
Validity of Provisions .........c.seescsssessseseesesnseseeeseeenecenerseeneenees 11

il

 
Case 2:17-cv-02311-JAM-DB Document 75-3 Filed 07/09/19 Page 5 of 16

John Hernandez Special Needs Trust

Article One
Establishing the John Hernandez Special Needs Trust

The effective date of this Irrevocable Trust Agreement (“this agreement’) is
, 2019.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Trustee agrees to hold the trust income and principal (“Trust Estate” or
“Trust Funds”), IN TRUST, for the following uses and purposes and subject to the terms
and conditions hereinafter set forth.

Herb Thomas (“Trustmaker”) hereby creates this Irrevocable Trust for John Hernandez’s
benefit as the beneficiary hereunder (“John”), as directed in the Order of the U.S. District
Court for the Eastern District of California under which the proceeds of the settlement in
favor of John Hernandez in an action entitled Hernandez v. City of Sacramento, Case No.
2:17-cv-023 1 1-JAM-DB, are to be placed into this special needs trust.

John is under the age of 65 years and is a disabled person as defined in Section
1382c(a)(3)(A) of Title 42 of the United States Code. This Irrevocable Trust is to enable
John to qualify for (i) the Supplemental Security Income (“SSI”) Program; (ii) medical
assistance under the Medicaid program as provided for by Section 1396p(d)(4)(A) of
Title 42 of the United States Code as enacted by the Omnibus Budget Reconciliation Act
of 1993 (““OBRA 1993”); or (iii) any other governmental program.

This Irrevocable Trust is established with John’s assets and John is the sole beneficiary of
the trust.

Trustmaker enters into this Irrevocable Trust Agreement with Herb Thomas (the
“Trustee”) as Trustee.
Section 1.01 Identifying the Trust

The trust is called the “John Hernandez Special Needs Trust.” The following format
should be used for taking title to assets: “Herb Thomas, Trustee of the John Hernandez.
Special Needs Trust, dated , 2019.”

Section 1.02 An Irrevocable Trust

This trust is irrevocable, and John may not alter, amend, revoke, or terminate it in any
way. No other party, except as otherwise provided herein, may alter, amend, revoke, or
terminate it in any way.

Section 1.03 Transfers to the John Hernandez Special Needs Trust

The initial funding on this trust shall be the proceeds directed to the trust by the court in
the matter of Hernandez v. City of Sacramento, U.S. District Court for the Eastern
District of California, Case No. 2:17-cv-02311-JAM-DB. John retains no right, title, or

 
Case 2:17-cv-02311-JAM-DB Document 75-3 Filed 07/09/19 Page 6 of 16

interest in the income or principal of this trust, or any other incident of ownership in any
trust property. John, his guardian, his agent, or any duly authorized person on John’s
behalf, may add from time to time to the Trust Estate any property by deed, Will, court
order, or otherwise.

By execution of this agreement, the Trustee accepts and agrees to hold the trust property
described above. All property transferred to the trust after the date of this agreement
must be acceptable to the Trustee. The Trustee may refuse to accept any property. The
Trustee will hold, administer, and dispose of all trust property accepted by the Trustee for
John’s benefit in accordance with the terms of this agreement.

Section 1.04 Statement of Trustmaker’s Intent

Trustmaker is creating this trust as a means by which trust assets may be held for the sole
benefit of John Hernandez, on the terms and conditions set forth in this instrument. It is
Trustmaker’s intent to create a Special Needs Trust that conforms to California law.

This trust is created expressly for John’s benefit, to supplement, not supplant, impair, or
diminish, any benefits John otherwise receives or may receive from or be funded by any
local, state, or federal government, or from any private agency, any of which provides or
funds services or benefits to developmentally disabled, incapacitated, or disabled persons,
or from any private insurance carriers covering John.

It is Trustmaker’s intent that the funding and administration of this trust will not subject
John to a period of ineligibility under Medicaid law pursuant to 42 U.S.C. section
1396p(d)(4)(A) and California law.

It is also intended that this trust will be treated as a grantor type trust for federal and state
income tax purposes and that the funding of the trust will not be subject to federal and
state gift taxation.

The Trustee must interpret all provisions of this trust to best effectuate these purposes and
intentions.

Article Two
Distributions During John’s Lifetime

The Trustee will hold, manage, invest, and reinvest the Trust Estate, and will pay or
apply the income and principal of the Trust Estate in the following manner:

Section 2.01 Distributions of Income and Principal

During John’s lifetime, the Trustee will pay from time to time such amounts from the
Trust Funds for the satisfaction and benefit of John’s Special Needs (as hereinafter
defined), as the Trustee determines in the Trustee’s sole and absolute discretion, as
hereinafter provided. Under no circumstances may the Trustee distribute Trust Funds
directly to John. Any income of the trust not distributed will be added annually to the
principal of the trust.

 
- Case 2:17-cv-02311-JAM-DB Document 75-3 Filed 07/09/19 Page 7 of 16

Section 2.02 Maximize Benefits

The Trustee is encouraged to seek support and maintenance for John from all available
public resources, including, but not limited to, SSI, the Supplemental Income Program
(“SIP”) of any applicable state, the Old Age Survivor and Disability Insurance Program
(“OASDI”), the Medicare program, the Medicaid program, and any additional, similar, or
successor programs for which John is or may in the future be eligible.

Section 2.03 Duty to Supplement and Not Supplant Government Benefits

Except as provided in Section 2.05 below, the Trustee may not expend Trust Funds for
any property, services, benefits, or medical care otherwise available from any local, state,
or federal governmental source, or from any private agency, any of which provides or
funds services or benefits to developmentally disabled, incapacitated, or disabled persons,
or from any private insurance carriers covering John.

Also, except as provided in Section 2.05 below, under no circumstances may the Trustee
exercise discretion to utilize Trust Funds for the payment of items or services that would
otherwise be borne by any publicly funded program, including, but not limited to, Social
Security Administration, Veterans Administration, Medicaid, and SSI or Public
Assistance Programs.

Section 2.04 No Court Invasion of Income or Principal

Neither John nor anyone acting on his behalf may seek court-directed invasion of Trust
Funds pursuant to any provision of federal, state, or local law.

The laws of the State of California or any other state or jurisdiction are not available to
require any invasion of Trust Funds by the Trustee or any court.

In the event the Trustee is requested by any department or agency of federal, state, or
local government to release principal or income of the trust to or on John’s behalf to pay
for equipment, medication, or services that any department, agency, or organization is
authorized to provide, or in the event the Trustee is requested by any department or
agency administering such benefits to petition the court or an administrative agency for
the release of Trust Funds for this purpose, the Trustee must deny such request and is
directed to obtain legal counsel to defend, as an expense of the trust, any contest of this
provision or any other legal challenge to the trust of any nature. The Trustee has sole and
absolute discretion with regard to the defense of any such claim, including the
management of all litigation that may result.

Section 2.05 Discretionary Distributions

Notwithstanding the above provisions, the Trustee may make distributions to meet John’s
need for food, shelter, health care, or other personal needs, even if those distributions will
impair or diminish John’s receipt or eligibility for government benefits or assistance only
if the Trustee determines that the distributions will better meet John’s needs, and it is in
John’s best interests, notwithstanding the consequent effect on John’s eligibility for, or
receipt of, benefits.

 
Case 2:17-cv-02311-JAM-DB Document 75-3 Filed 07/09/19 Page 8 of 16

However, if the mere existence of the Trustee’s authority to make distributions pursuant
to this Section 2.05 results in John’s loss of government benefits or assistance, regardless
of whether such authority is actually exercised, this Section 2.05 will be null and void
and the Trustee’s authority to make such distributions will cease and be limited as
provided in the other provisions of this Article Two, without exception.

Section 2.06 Qualified ABLE Account Contributions

The Trustee may contribute to a qualified ABLE account under Section 529A of the
Internal Revenue Code on John’s behalf. All such contributions must be made in cash
and may not cause the annual aggregate contribution limit (from all contributors)
imposed by Section 529A(b)(2)(B) to be exceeded, and may not cause the aggregate
excess contribution limit imposed by Section 529A(b)(6) to be exceeded.

However, if the mere existence of the Trustee’s authority to make contributions to an
ABLE account pursuant to this Section 2.06 results in John’s loss of government benefits
or assistance, regardless of whether such authority is actually exercised, this Section 2.06
will be null and void and the Trustee’s authority to make such contributions will cease,
without exception.

The Trustee will be held harmless from any liability that may occur as a result of
contributing to an ABLE account pursuant to this Section 2.06.
Section 2.07 Administrative Expenses

The Trustee may use Trust Funds to pay for any and all expenses necessary for the proper
administration of the trust.

Article Three
Early Termination Provisions

The provisions of this Article govern Early Terminations as defined below and in the
Social Security Administration’s Program Operations Manual System (“SSA POMS”)
Section SI 01120.199. Under no circumstances may John have the power to cause an
Early Termination.

Section 3.01 Definition of Early Termination

The term “Early Termination” means a provision or clause that would allow a trust to
terminate before the death of the beneficiary (John), as provided in SSA POMS Section
SI. 01120.199, as amended.

Section 3.02 Early Termination if Eligibility Terminates

The Trustee, in the Trustee’s sole and absolute discretion, may terminate the trust if
John’s eligibility for either Supplemental Security Income or Medi-Cal is terminated.

 
Case 2:17-cv-02311-JAM-DB Document 75-3 Filed 07/09/19 Page 9 of 16

Section 3.03 Early Termination if Insufficient Assets

The Trustee, in the Trustee’s sole and absolute discretion, may terminate the trust if the
trust assets have been reduced to the point that continued administration is not financially
justified.

Section 3.04 Disposition of Trust Assets Upon Early Termination

In the event of an Early Termination, the Trustee will dispose of the trust assets as
follows:

(i) first, the Trustee may pay the expenses allowed in SSA POMS Section SI
01120.199F.3, as amended, which are specified in Section 3.05, entitled
“Allowable Administrative Expenses Paid from the Trust,” below;

(ii) second, the Trustee must reimburse the state as provided in Section 4.02,
entitled “Reimbursement to State,” below; and

(iii) finally, the Trustee must disburse all remaining trust assets to John outright.

No entity may benefit from the Early Termination, other than payment of expenses in
accordance with SSA POMS Section SI 01120.199F.3, as amended, which are specified
in Section 3.05, entitled “Allowable Administrative Expenses Paid from the Trust,”
below.

Section 3.05 Allowable Administrative Expenses Paid from the Trust

In the event of an Early Termination, the following types of administrative expenses may
be paid from the trust prior to reimbursement of medical assistance to California (or any
other state):

(i) taxes due from the trust to California (or any other state) or the federal
government due to the termination of the trust; and

(ii) reasonable fees and administrative expenses associated with the termination of
the trust.

For example, payment for an accounting of the trust to a court, completion and filing of
documents, or other required actions associated with termination and wrapping up of the
trust.

Section 3.06 Savings Clause

In the event that the mere existence of a provision giving the Trustee discretion to
terminate the Trust and make distributions would result in a reduction or loss of John’s
entitlement program benefits, regardless of whether the Trustee actually exercises the
discretion, then such provision will be null and void, ab initio.

 
Case 2:17-cv-02311-JAM-DB Document 75-3 Filed 07/09/19 Page 10 of 16

Article Four
Administration of the John Hernandez Special Needs
Trust Upon John’s Death

Upon John’s death, the Trustee must promptly obtain an accounting from the states (or
local Medicaid agencies of the states) that have made Medicaid payments on John’s
behalf during his lifetime.

Upon receipt of such accounting, the Trustee wil] distribute all of the trust property as
follows:

(i) first, the Trustee may pay the expenses allowed in SSA POMS Section SI
01120.203B.3, as amended, which are specified in Section 4.01, entitled
“Allowable Administrative Expenses,” below;

(ii) second, the Trustee must reimburse the state as provided in Section 4.02,
entitled ‘Reimbursement to State,” below;

(iii) third, the Trustee may pay the expenses specified in Section 4.03, entitled
“Payment of Expenses and Taxes,” below; and

(iv) finally, the Trustee will distribute the remainder of the trust property as
specified in Section 4.04, entitled “Distribution of Remaining Trust Property,”
below.

Section 4.01 Allowable Administrative Expenses

The following types of administrative expenses may be paid from the trust prior to
reimbursement of medical assistance to California (or any other state):

(i) taxes due from the trust to California (or any other state) or the federal
government because of the death of the beneficiary (John); and

(ii) reasonable fees for administration of the trust estate such as an accounting of the
trust to a court, completion and filing of documents, or other required actions
associated with termination and wrapping up of the trust.

Section 4.02 Reimbursement to State

The Trustee must pay to the states (or local Medicaid agencies of the states) that have
made Medicaid payments on John’s behalf during his lifetime, the lesser of:

(i) the total amount of Medicaid payments made on John’s behalf to the extent
required by law; and

(ii) the entire balance of the Trust Estate, with each state getting a pro rata share
equal to the state’s Medicaid payments made on John’s behalf over the total of
all states’ Medicaid payments made on John’s behalf.

 
 

Case 2:17-cv-02311-JAM-DB Document 75-3 Filed 07/09/19 Page 11 of 16

Section 4.03 Payment of Expenses and Taxes

Upon full reimbursement to the states (or local Medicaid agencies of the states) as
provided in Section 4.02, the Trustee, in the Trustee’s sole and absolute discretion, may
pay directly or indirectly from the Trust Estate, if any:

(i) John’s funeral expenses;
(ii) any and all death taxes imposed on John’s estate;

(iii) court fees of probate, administration, or estate proceedings related to John’s
estate; and

(iv) any and all legal and accounting fees related to John’s estate.

Section 4.04 Distribution of Remaining Trust Property

Subject to the provisions of Section 4.02, entitled “Reimbursement to State,” the Trustee
will distribute the remaining trust property to John’s heirs at law.

Article Five
Powers and Duties of Trustee

Section 5.01 Investment Powers

The Trustee (including any Successor Trustee) has the continuing, absolute, and
discretionary power to deal with any property, real or personal, held in the trust. The
Trustee shall have the power to invest trust funds, without authorization of the court, as
set forth in California Probate Code § 2574.

Nothing in this section limits the authority of the Trustee to seek court authorization for
any investment, or to make other investments with court authorization.

Section 5.02 Power to Seek Assistance and Retain Advisors

The Trustee may seek and retain the services of social workers, consultants, or other
individuals or agencies, public or private, skilled in the identification and provision of
services for disabled, handicapped, or mentally ill individuals. Further, the Trustee may
seek and utilize or reject, in the Trustee’s sole and absolute discretion, the counsel and
assistance of John’s physician or guardian, if any, and any state or local agency that has
been established to assist the handicapped or mentally disabled, and similar resources.

The Trustee may use these resources to aid John’s guardian, if any, in identifying
programs that may be of social, financial, developmental, or other assistance to John.

The Trustee may not be held liable to John, the remainder beneficiaries, or any other
party for seeking or not seeking counsel and recommendations of any expert, whether or
not expressly named and authorized herein, or for accepting or rejecting all or part of the
counsel and recommendations offered by any such expert. Nor may the Trustee be held

 
Case 2:17-cv-02311-JAM-DB Document 75-3 Filed 07/09/19 Page 12 of 16

liable for actions taken hereunder, except for damages resulting from the Trustee’s own
gross negligence, willful neglect, or unlawful act.

Section 5.03 Power to Retain Services Provided by Professionals

The Trustee may retain and pay for attorneys, accountants, financial planners, social
workers, health care professionals, and any other professional required for John’s benefit
in the sole and absolute discretion of the Trustee, subject to the limitations set forth in
this trust. However, any fees paid to the attorney for the Trustee must be approved by the
court before payment may be made.

The Trustee is authorized, without notice to or consent by any beneficiary or court, to
engage any corporation, partnership, limited liability company or other entity that is a
subsidiary or affiliate of the Corporate Trustee serving hereunder and/or any individual
who is a partner, director, member, manager, officer or employee of any such subsidiary
or affiliate (individually and collectively, an “Affiliate”), to act as agent of or render
services to the trust, to delegate discretionary authority to any Affiliate or other agent and
to pay customary fees and compensation to such Affiliate or agent without reduction of
any compensation paid to the Trustee. Without limiting the generality of the foregoing,
the Trustee, and any Affiliate appointed by the Trustee, is hereby authorized: (i) To
appoint one or more Affiliates to manage in its or their sole discretion the investment of
all or any portion of the trust’s assets or to provide nondiscretionary investment advice;
(ii) To appoint one or more Affiliates to act as custodian of all or any portion of the
trust’s assets and, in connection therewith, to cause such assets to be held in any
jurisdiction by or in the name of any nominee of the Trustee or an Affiliate; (iii) To
engage one or more Affiliates to provide trust administration or recordkeeping services
for the trust; (iv) To use, engage or hire any Affiliates as broker, dealer, principal or
agent in the purchase or sale of stocks, bonds or other securities or property for the
account of the trust; (v) To purchase from or sell to any Affiliate any stock, bonds or
other securities or property and to engage in agency cross transactions with any Affiliate,
in each case at such price and upon such terms as the Trustee and such Affiliate may
deem advisable; (vi) To invest any funds in the trust in any stocks, bonds, or other
securities or property, real or personal, or whatsoever kind or nature, which may be
distributed, underwritten, managed or issued by or through an Affiliate, and from which
an Affiliate may receive fees or other compensation; (vii) To make any investment or
enter into any transaction which may directly or indirectly benefit any Affiliate or in
which any Affiliate has an interest; and (viii) To grant proxies to any Affiliate or to
exercise any voting or consent rights pertaining to any securities or other property held in
the trust in a manner which may directly or indirectly benefit or advance the interests of
any Affiliate.

Section 5.04 Duty to Account and Report

Unless waived by the Court, the Trustee shall file a periodic Account and Report for
court approval in compliance with the procedures and schedule set forth in the California
Probate Code.

 
Case 2:17-cv-02311-JAM-DB Document 75-3 Filed 07/09/19 Page 13 of 16

Section 5.05 Duty to Make Records Available

The Trustee must make the Trustee records, along with all trust documentation, available
for inspection by John, his legal representative, or any trust remainderman, during regular
business hours upon 5 calendar days’ prior written notice to the Trustee.

Article Six
Trustee Provisions

Section 6.01 Appointment and Replacement of Trustees
Trustees are appointed, removed, and replaced as provided in this Section.
(a) Trustee Succession
Trustmaker appoints Herb Thomas to serve as Trustee of the trust.
(b) Trustee Replacement

If a Trustee becomes unable or unwilling to serve for any reason, then a
successor Trustee shall be appointed by the Court upon petition of any
interested party.

(c) John May Not Serve as Trustee

Notwithstanding any other provision of this trust, under no circumstances
may John serve as Trustee.

Section 6.02 Resignation of Trustees

A Trustee may resign by giving written notice in a signed and acknowledged instrument,
delivered by certified mail, return receipt requested, to:

(i) John;
(ii) John’s guardian, if any; and
(iii) any other then serving Trustee.
The Trustee’s resignation is subject to confirmation of a court of competent jurisdiction,
and the Trustee may not be discharged and released from office and bond, except upon

filing a final accounting with the court, in the form and manner required by California
law.

Section 6.03 Trustee and Attorney Compensation

The Trustee and Attorney for the Trustee shall be entitled to just and reasonable
compensation for the services it renders. The amount of compensation shall be an
amount equal to the customary and prevailing charges for services of a similar nature
during the same period of time and in the same geographic locale, and shall be subject to
Court review and approval at the time of accounting.

 
Case 2:17-cv-02311-JAM-DB Document 75-3 Filed 07/09/19 Page 14 of 16

Notwithstanding the foregoing, whenever a Corporate Trustee is serving as Trustee of
this trust, the compensation for a Corporate Trustee shall be in accordance with the
Corporate Trustee’s published fee schedule at the time of payment for the administration
of similar trusts in the state of administration of the trust. Such compensation shall not be
reduced by any compensation received by the Trustee or its Affiliates for providing any
of the additional services authorized herein. It is specifically understood that such
compensation may exceed the compensation for such services in effect from time to time
under applicable law. The compensation of a Corporate Trustee shall be subject to Court
review and prospective adjustment at the time of accounting.

Section 6.04 Bond

No Trustee shall have authority to act without a court order fixing bond for that person or
entity in the amount required by Probate Code §2320, et seq.. A bond shall not be
required if the trustee then serving is a trust company pursuant to Probate Code §
15602(e).

Section 6.05 Hold Harmless

No Trustee may be held liable for any damages, whether monetary or otherwise, arising
from any act, omission, or forbearance by the Trustee, except for damages resulting from
the Trustee’s own gross negligence, willful neglect, or unlawful act.

Article Seven
Miscellaneous Provisions

Section 7.01 Spendthrift Provision

No interest in the Trust Estate may be anticipated, assigned, or encumbered, or be subject
to any creditor’s claim or to legal process, prior to its actual receipt by John.
Furthermore, it is the intent of the trust as expressed herein, that because this trust is to be
conserved and maintained primarily for John’s special needs, no part of the Trust Estate
may be subject to the claims of John’s voluntary or involuntary creditors during his life
or after his death, except as otherwise provided herein.

Section 7.02 Common Disaster Provision

If any beneficiary dies simultaneously with John, or in such circumstances that there is
not sufficient evidence to determine the order of the deaths, then it will be presumed that
John survived such beneficiary and the provisions of this trust will be construed on that
assumption, unless otherwise provided herein.
Section 7.03 Miscellaneous Definitions

(a) Descendants

The term “descendants” means lineal descendants of all generations.

10

 
 

Case 2:17-cv-02311-JAM-DB Document 75-3 Filed 07/09/19 Page 15 of 16

(b) Per Stirpes

Whenever a distribution is to be made to a person’s descendants “per
stirpes,” the distribution will be divided into as many equal shares as there
are then-living children of the person and deceased children of the person
who left then-living descendants. Each then-living child will receive one
share and the share of each deceased child will be divided among such
child’s descendants in the same manner.

(c) Special Needs

The term “special needs” means John’s needs that are not covered or
available from any local, state, or federal government, or any private
agency, or any private insurance carrier covering John.

Section 7.04 Paragraph Headings and Pronouns

The paragraph headings used are for convenience only and may not be resorted to for
interpretation of this trust. Whenever the context so requires, the masculine includes the
feminine or neuter, and vice versa, and the singular includes the plural, and vice versa.

Section 7.05 Validity of Provisions

If any portion of this trust is held to be void or unenforceable, the balance of this trust
will nevertheless be carried into effect.

Trustmaker and Trustee

Trustmaker hereby executes this agreement at the direction of the Court on

, 2019. Trustmaker certifies that he has read this agreement, that he
understands it, and that it correctly states the provisions under which the trust property is
to be administered and distributed by the Trustee. The undersigned further consents to
serve as Trustee.

 

Herb Thomas, Trustmaker and Trustee

1]

 
Case 2:17-cv-02311-JAM-DB Document 75-3 Filed 07/09/19 Page 16 of 16

 

 

A notary public or other officer completing this certificate verifies only the identity of the
individual who signed the document to which this certificate is attached, and not the
truthfulness, accuracy, or validity of that document.

 

State of California )
County of )
On , 2019, before me, 5a

 

Notary Public, (here insert name and title of the officer), personally appeared Herb
Thomas, who proved to me on the basis of satisfactory evidence to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of California that the
foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature (Seal)

12

 

 
